Timothy P. Cannon, Judge,
concurring in judgment only.
{¶ 48} I respectfully concur in the ultimate judgment of the majority, affirming the summary judgment entered by the trial court. However, I write separately with regard to one aspect of the analysis.
{¶ 49} The trial court originally found that appellees were not entitled to summary judgment on appellants’ breach-of-fiduciary-duty claim. However, the trial court reconsidered its prior entry and entered summary judgment in favor of appellees on all counts. Specifically, the trial court concluded that, as a result of appellants’ settlement with American Title Services, Inc., they were not entitled to any additional compensation from appellees on their breach-of-fiduciary-duty claim. I agree with the trial court.
{¶ 50} Appellants have not set forth any evidence that they are entitled to more than the $28,500 they have already received in relation to their breach-of-fiduciary-duty claim. Thus, appellees are entitled to judgment as a matter of law, and the trial court properly granted summary judgment to appellees on all issues. The majority’s analysis whether appellees may have owed a fiduciary duty to *677appellants is extraneous, because those who may have owed a fiduciary duty to appellants, i.e. the title company and officers, are no longer parties to the case. The only parties remaining are the attorney and the law firm, who did not owe a fiduciary duty to appellants at any time.